Citation Nr: 0939180	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  03-30 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The appellant in this case is the surviving spouse of a 
deceased individual who allegedly had recognized service in 
the United States Armed Forces in the Far East.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision letter issued by 
the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claim.  In June 2005, the 
Board remanded this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDING OF FACT

The appellant's deceased husband is not shown to have had 
active military, naval, or air service, and is not an 
individual or a member of a group considered to have 
performed active military, naval, or air service.




CONCLUSION OF LAW

The appellant's deceased husband does not have status as a 
veteran for purposes of this claim, and therefore the 
appellant does not meet the requirements of basic eligibility 
for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in August 2006, May 2007, and February 
2008, fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
notification letter was not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the claimant in May 2009.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  If any notice deficiency is present in this case, 
the Board finds that any prejudice due to such error has been 
overcome in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals 
for Veterans Claims (Court) to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  This case was remanded for verification 
of the service of Veteran through the National Personnel 
Records Center (NPRC).  This action was undertaken.  The 
pertinent records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A.  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  In summary, the Board finds that "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc) (observing that "the VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Eligibility

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty. "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).

"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
Guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity (DIC) or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.20, 3.41.  
Moreover, the Court has held that a service department 
determination as to an individual's service shall be binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In January 1975, the service department verified that the 
appellant's deceased husband had no service as a member of 
the Philippine Commonwealth Army including the recognized 
guerillas, in the service of the United States Armed Forces.  
Additional evidence purporting to show the requisite service 
was thereafter received so the service department was again 
requested to certify whether the appellant's deceased husband 
had service.  Again, in April 1976, the response was 
negative.  However, the personal information used for 
appellant's deceased husband in that negative certification 
and as documented by the RO in a May 2004 file memorandum did 
not include alternative information found in the evidence of 
record.  For example, the record contained numerous lay 
statements as well as purported Philippine government records 
which indicate appellant's deceased husband may have entered 
service on April 1, 1945 and had service for VA purposes.  In 
a Philippine Application for Old Age Pension, the appellant 
provided the date April 1, 1945, as her husband's date of 
discharge.  In the appellant's November 2002 application for 
VA death benefits, she provided an enlistment date of March 
26, 1942, and a discharge date of June 30, 1945.  Finally, an 
affidavit signed in March 2003 from a purported comrade of 
the appellant's deceased husband reflects that he may have 
used another name.

As such, the Board previously determined that VA should 
undertake another request of the service department to verify 
or recertify additional military service.  The NRPC was 
contacted and in July 2007 replied that the "NPRC FOR 
PHILLIPINE ARMY" be contacted.  In February 2008, VA 
contacted NPRC in that regard.  Thereafter, a response was 
received in June 2008, dated by NPRC in May 2008.  The NPRC 
stated that the appellant's deceased husband was not in the 
official records and archives on file which list the members 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces 
during World War II.  Although the alternative name provided 
for appellant's deceased husband was contained in the 
archives, the claims folder failed to contain information 
compatible with the archives and both of these criteria are 
necessary to establish service.  

As noted above, the Court has held that a service department 
determination as to whether an individual had qualifying 
service is binding on VA.  See Duro; Dacoron.  The service 
department has determined that the appellant's deceased 
husband had no qualifying service.  The Board acknowledges 
that the appellant has submitted documents in support of her 
claim.  However, the documents submitted by the appellant do 
not comply with section 3.203 as such were not issued by the 
service department.  In the context of this regulation, the 
Board concludes that the term service department means an 
entity recognized by the United States Government rather than 
a service department of a foreign government.

As the service department's determination as to the service 
of the appellant's husband is binding on VA, the Board 
concludes that the appellant's husband is not considered a 
"veteran" for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


